Citation Nr: 0424382	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  01-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of service connected diabetes mellitus, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to July 
1965.

This appeal arises from a September 2001 rating decision by 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for diabetes mellitus, associated with herbicide 
exposure (Agent Orange), and assigned a 20 percent evaluation 
effective July 2001.  In March 2002, the veteran was granted 
an earlier effective date for his disability benefits.  In 
June 2003, the RO increased the veteran's disability rating 
to 40 percent, effective May 24, 2000.

In a Notice of Disagreement dated April 2003, the veteran 
again claimed that the effective date of his disability 
rating for diabetes mellitus and coronary artery disease 
should be earlier.  A statement of the case was issued in 
April 2003, but the veteran did not perfect the appeal in a 
timely manner.  In addition, in a Travel Board hearing before 
the undersigned in May 2004, the veteran raised previously 
denied issues of service connection for gagging problems, 
tinnitus, and loss of teeth.  The Board refers these matters 
to the RO for appropriate action.


FINDING OF FACT

The veteran's diabetes mellitus requires daily injections of 
insulin, restricted diet, and regulation of activities.  He 
has not been hospitalized for his condition and does not 
require twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of  40 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§  1155, 
5107 (West 2002); 38 C.F.R. §§  3.159, 4.119, Diagnostic Code 
7913 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2001 decision that the 
criteria for entitlement to an increased evaluation for 
diabetes mellitus, had been met and a disability rating of 20 
percent was assigned.  This notice also informed the 
appellant of the reasons and bases for the RO's decision.  In 
August 2001, the veteran received notice of the VCAA and a 
description of what the evidence must show to establish 
entitlement to service connection for diabetes mellitus 
secondary to Agent Orange Exposure.  Although the letter only 
referenced a claim for service connection, the letter 
explained to the veteran that VA would obtain government 
records and would make reasonable efforts to help him get 
other evidence necessary to support his claim, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records. See VAOPGCPREC 8-2003 
[if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].  Finally, the veteran received a statement of 
the case which further described the standard for 
adjudicating his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the RO 
decision, the VCAA letter, and SOC sent to the appellant 
notified him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in September 
2001, after the veteran received VCAA notice in August 2001.   
The RO's August 2001 letter also notified the veteran of VA's 
duty to develop his claim pursuant to the VCAA's provisions, 
to include the duties to develop for "such things as medical 
records, employment records, or records from other Federal 
agencies" and "evidence necessary to support your claim."  
This VCAA notice, combined with the statements of the case, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
Finally, the veteran has been afforded a VA examination 
covering the disability in issue.  Therefore, a remand for an 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


II. Increased Evaluation

A. Background

The veteran argues that an increased rating is warranted for 
diabetes mellitus associated with herbicide exposure (Agent 
Orange).  He asserts that his disability requires daily use 
of insulin.    

The veteran's service medical records do not show evidence or 
diagnosis of diabetes mellitus.  Post-service, a letter from 
Dr. Larry Merkle dated September 2001 notes that the veteran 
was first diagnosed with type II diabetes in May 1994.  An 
August 1995 letter from Dr. Barilla notes that the veteran's 
diabetes mellitus was non-insulin dependent and controlled.  
In April 1997, Dr. Barilla wrote that the veteran's blood 
sugars were elevated and he would need to continue monitoring 
his blood sugar, sending the results to the doctor every 
month for three months.  The doctor planned to treat the 
veteran with Rezulin or Glucophage if the results showed 
continued elevated sugar.  In August 1997, the veteran was 
admitted to Lehigh Valley Hospital with a myocardial 
infarction.  In May 1999, the veteran's treating physician, 
Dr. Patrick Kleaveland, wrote that one of the veteran's 
diabetes medications had been discontinued while his insulin 
was adjusted.  He followed a strict diet and exercised but 
his blood sugars remained elevated.  In October 2001, a 
letter from Dr. Kleaveland noted that the veteran had gained 
weight as a result of adding insulin to his medications.  He 
had been exercising, but Dr. Kleaveland suggested the veteran 
change his diet and that his insulin intake be reduced, with 
other medications added.  A January 2001 note from Dr. 
Kleaveland describing the veteran's heart condition also 
notes that he had insulin-dependent diabetes mellitus.  The 
veteran had been monitoring his blood sugars which improved 
since he stopped taking the medication Avandia.  He had one 
episode of hypoglycemia and was mostly compliant with his 
diabetic diet.  

In July 2001, the veteran underwent a VA examination.  The 
examiner explained that the veteran had been treated with 
oral hypoglycemics but, due to the side effects of these 
medications, he is now on insulin to control his diabetes.  
The examiner also confirmed that the veteran has diabetes 
mellitus, type II, insulin dependent; as well as coronary 
artery disease with congestive heart failure.  He receives 
Social Security disability benefits for injuries sustained in 
a motor vehicle accident in 1984.  In August 2001, the RO 
received a letter from Dr. Kleaveland who wrote that the 
veteran has coronary artery disease and "insulin dependent 
diabetes mellitus which is a known risk factor and 
accelerator of atherosclerosis."  That same month, Dr. 
Kleaveland wrote to the veteran's primary care provider, 
noting that the veteran was beginning a new diabetic regimen 
per Dr. Doll.  In October 2001, Dr. Doll wrote that the 
veteran was on four shots of insulin per day and had to 
monitor his glucose level intensively.  He described the 
veteran's diabetes as labile, with widely ranging blood sugar 
values, despite his diet and other efforts to control the 
blood sugar.  In September 2001, the veteran was granted 
service-connection for diabetes mellitus and assigned a 
disability rating of 20 percent.

In February 2002, the veteran underwent several VA 
examinations.  In an examination for pain and cold in his 
legs, the veteran's examiner concluded that he had varicose 
veins and probable peripheral vascular occlusive disease with 
intermittent claudication, secondary to his non-insulin 
dependent diabetes.  Another examiner reported that the 
veteran had possible coronary artery disease secondary to his 
diabetes mellitus.  In February 2003, the RO granted the 
veteran service connection for coronary artery disease and 
bilateral peripheral vascular occlusive disease, secondary to 
his diabetes mellitus.

In June 2003, the RO received a Physician's Statement from 
Dr. Doll noting that the veteran's diabetes requires insulin, 
restricted diet, and regulation of activities.  Dr. Doll also 
stated that the veteran has visual, cardiovascular, 
neurological, and renal complications directly due to or 
likely to be caused/aggravated by his diabetes.  He concluded 
that the veteran was subject to recurrent hypoglycemia if he 
does not monitor his diet and exercise carefully.  The RO 
increased the veteran's disability rating to 40 percent.

In July 2003, the veteran had additional VA examinations.  An 
examiner reported that the veteran had tingling in his hands 
and feet for several years and diagnosed him with diabetes 
mellitus with moderate peripheral neuropathy.  An eye 
examination revealed no diabetic retinopathy or any eye 
condition related to his diabetes, although he could have 
glaucoma.  Another examiner wrote that he did not have an 
opportunity to review the veteran's claims file, but he did 
review the veteran's records from VA's Allentown Outpatient 
Clinic.  The examiner reported that the veteran has never 
been admitted to a hospital for ketoacidosis or hypoglycemic 
reaction.  He noted that the veteran could not work outside 
in hot weather or lift heavy objects.  Finally, in December 
2003, an examiner determined that the veteran's impotence was 
likely due to his diabetes.

In May 2004, the veteran and his wife testified in a hearing 
before the undersigned.  The veteran testified that he took 
several doses of insulin each day.  When his representative 
asked the veteran if he had ketoacidosis or hypoglycemic 
reactions that led to hospitalization, the veteran replied 
that his diabetes had caused his heart attack in 1994.  He 
reported that he faxed his blood glucose results to his 
doctor 2-3 times per month and saw Dr. Doll every three 
months.  The veteran's wife testified that she called Dr. 
Doll as often as twice a month to discuss her husband's blood 
sugar levels.  She also reported that a blood test from 
December 2003 indicated that the veteran's protein levels in 
his kidneys had increased and his medication was adjusted to 
prevent possible renal disease.  The record was held open for 
30 days to allow the veteran to obtain records from Dr. Doll.  
In June 2004, the BVA received a letter from Dr. Doll stating 
that the veteran's diabetes was characterized by a "fair 
degree of insulin resistance," although he had "reasonably 
good" control of his glucose values with intensive 
management. 

B. Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case, the appeal stems from a 
decision granting service connection for the condition in 
issue.  Accordingly, the Board must review the entire record 
with a view toward ascertaining the correct rating to be 
applied depending on the level of severity at the given time, 
a practice called staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2003).

In this case, the veteran's diabetes mellitus is rated under 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7913. Under DC 7913, 
a 40 percent rating is warranted when the disease requires 
the taking of insulin, a restricted diet, and regulation of 
activities. A 60 percent rating requires the taking of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated. A total schedular 
(100 percent) rating for diabetes mellitus requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated. 38 C.F.R. § 4.119, Code 7913 (2003).

A rating in excess of 40 percent for diabetes mellitus is not 
warranted.  Although the evidence establishes that the 
veteran's disability requires insulin, restricted diet, and 
regulation of activities, there is no evidence that the 
veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year. The 
veteran has not claimed to have such episodes and although 
his wife testified that he becomes hypoglycemic, she did not 
state that he had ever been hospitalized for these 
conditions.  No private treating physician or VA examiner has 
offered evidence of such hospitalizations.  Furthermore, 
according to the veteran's testimony, he only sees his 
diabetes treatment provider every three months (not twice a 
month.)  Finally, the veteran has been compensated for 
peripheral neuropathy and coronary artery disease, the only 
complications of diabetes found upon examination.  Dr. Doll 
has indicated that the veteran has renal complications as 
well, but this has not been substantiated.  

Thus, the veteran's diabetes mellitus clearly does not meet 
the criteria for a higher rating. Nor is there a possibility 
for a staged rating, as the veteran's condition has never 
warranted a higher disability rating.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  There is 
no evidence that the service connected disability has 
interfered with employment (the veteran has not worked since 
1984), nor have frequent periods of hospitalization been 
required.  In other words, there is nothing to suggest that 
there has been any interference with employment above and 
beyond that contemplated by the current 40 percent rating, 
which, it is emphasized contemplates significant industrial 
impairment.


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for service-connected diabetes mellitus is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



